

CONSENT TO ASSIGNMENT AGREEMENT


THIS CONSENT TO ASSIGNMENT AGREEMENT (this “Agreement”) is entered into as of
February 16, 2010 (the “Effective Date”), by and among Geoxplor Corp., a Nevada
corporation (“Geo”), Next Lithium Corp., a Province of Ontario corporation
(“Lithium”), Next Lithium (Nevada) Corp., a Nevada corporation (“Lithium US” and
together with Lithium, “Next”), and Li3 Energy, Inc., a Nevada corporation
(“Li3”).  
 
RECITALS


WHEREAS,
 
A.       Li3 and Lithium entered into that certain binding offer dated November
24, 2009 (the “Binding Offer”) according to which Li3 is to acquire Next or the
assets (the “Assets”) of Next (the “Acquisition”).
 
B.       The Assets of Next consist of (1) that certain BSV option agreement
dated October 30, 2009, as amended by the Amending Agreement dated February 16,
2010 (as so amended, the “BSV Option Agreement”) and (2) that certain CSV, LM
and MW option agreement dated October 30, 2009, as amended by the Amending
Agreement dated February 16, 2010 (as so amended, the “CSV Option Agreement” and
together with the BSV Option Agreement, the “Option Agreements”), each by and
among Geo and Next.


C.        Li3 and Next have agreed, and are proceeding, to negotiate a
definitive purchase agreement (the “Purchase Agreement”) pursuant to which Li3
shall acquire Next or the Assets.


D.        A condition precedent to the closing of the Acquisition (the
“Closing”) is the assignment of the Option Agreements from Geo to Li3.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:
 
1.         Consent to Assignment of the Option Agreements.  Geo does hereby
consent to the assignment from Next to Li3 at Closing of all right, title and
interest of Next in and to the Option Agreements.


2.         Li3 Acknowledgement.  In accordance with Section 11.2 of each of the
Option Agreements, Li3 does hereby acknowledge that it agrees, upon Closing, to
be bound by all of the provisions of the Option Agreements, as such provisions
may be modified by this Agreement, in place and stead of Next, and that it will
affirm this acknowledgement in the Purchase Agreement.


3.         Waivers under the Option Agreements.  Geo hereby waives its
pre-emptive rights under Section 11.1 of each of the Option Agreements with
respect to the proposed assignment of the Assets from Next to Li3.

 
 

--------------------------------------------------------------------------------

 


4.         Modifications to Section 5.1 of the BSV Option Agreement.  The
parties to this Agreement agree that Subsection 5.1(b) to the BSV Option
Agreement is hereby amended and replaced in its entirety to provide that upon
Closing, Geo shall receive from Next 1,000,000 restricted shares of the common
stock, $0.001 par value per share (the “Common Stock”), of Li3 instead of any
shares of Lithium. These shares of Li3 Common Stock shall carry registration
rights as set forth in Schedule A hereto. 


5.         Modifications to Section 5.1 of the CSV Option Agreement.  (a) The
parties to this Agreement further agree that instead, and in full satisfaction,
of the payments by Next to Geo specified in Subsection 5.1 (c) of the CSV Option
Agreement, Li3 shall pay to Geo, upon Closing, the aggregate amount of US
$25,000.  (b) Additionally, the parties to this Agreement agree that Subsection
5.1(d) to the CSV Option Agreement is hereby amended and replaced in its
entirety to provide that upon Closing, Geo shall receive from Next 500,000
restricted shares of Li3 Common Stock instead of any shares of Lithium.  These
shares of Li3 Common Stock shall carry registration rights as set forth in
Schedule A hereto. 
 
6.         Acknowledgement of Payment under Subsection 5.1(a) of the CSV Option
Agreement.  Geo acknowledges receipt of the US $163,393 from Next paid in full
satisfaction of the payment specified in Subsection 5.1(a) of the CSV Option
Agreement.  


7.         Waiver of Section 5.1 Termination Provisions.  Geo acknowledges and
agrees that the failure of Next to have made any payments under Section 5.1 of
each of the Option Agreements required to be made on or prior to the Effective
Date shall not result in any default under, nor the termination of, the options
granted under the Option Agreements and that Geo hereby waives any such default
or termination and shall not be released from its obligations under the Option
Agreements as a result of any such failure.


8.         Payment of Legal Fees. Li3 agrees that upon Closing, it will pay up
to US $40,000 of Geo’s legal fees incurred in connection with the Option
Agreements and the transactions contemplated under this Agreement.


9.         Affirmation.  The Option Agreements are hereby in all other respects
ratified and confirmed.


10.       Representations and Warranties Bring-Down.  The representations and
warranties of Geo and Next contained in Article 13 of the each of the Option
Agreements were true, correct and complete in all material respects when made
(except for representations and warranties that speak as of a specific date,
which representations and warranties shall be true, correct and complete in all
material respects as of such date) and are true, correct in all material
respects and complete as at the date hereof.


11.       Miscellaneous.
 
(a)       Headings.  The headings and captions used in this Agreement are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Agreement, the Subscription Agreement or the Note.

 
 

--------------------------------------------------------------------------------

 
 
(b)       Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of each of the undersigned and their respective successors
and permitted assigns.
 
(c)       Multiple Counterparts.  This Agreement may be executed in any number
of counterparts with the same effect as if all signatories had signed the same
document.  All counterparts must be construed together to constitute one and the
same instrument.  This Agreement may be transmitted and signed by facsimile or
portable document format (PDF).  The effectiveness of any such documents and
signatures shall, subject to applicable law, have the same force and effect as
manually-signed originals and shall be binding on Borrower and Holder.  
 
(d)       Governing Law.  This Agreement must be construed, and its performance
enforced, under the laws of the Province of Ontario and the federal laws of
Canada.


[Signatures are on the following page.]

 
 

--------------------------------------------------------------------------------

 

The Agreement is executed as of the date set out in the preamble to this
Agreement.


GEOXPLOR CORP.
   
By:
/s/ E. Clive Ashworth
 
Name:  E. Clive Ashworth
 
Title:  Authorized Signatory
   
NEXT LITHIUM CORP.
   
By:
/s/ David J. DesLauriers
 
Name:  David J. DesLauriers
 
Title:  Director
   
NEXT LITHIUM (NEVADA) CORP.
   
By:
/s/ David J. DesLauriers
 
Name:  David J. DesLauriers
 
Title:  Director
   
LI3 ENERGY, INC.
   
By:
/s/ Luis Saenz
 
Name:  Luis Saenz
 
Title:  CEO


 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
REGISTRATION RIGHTS
 
1.           Certain Definitions.  As used in this Schedule, the following terms
shall have the following respective meanings:
 
 “Agreement” means the Consent to Assignment Agreement to which this Schedule is
attached.
 
“Blackout Period” means, with respect to a registration, a period, in each case
commencing on the day immediately after the Company notifies the Holders that
they are required, because of the occurrence of an event of the kind described
in Section 4(f) hereof, to suspend offers and sales of Registrable Securities
during which the Company, in the good faith judgment of its board of directors,
determines (because of the existence of, or in anticipation of, any acquisition,
financing activity, or other transaction involving the Company, or the
unavailability for reasons beyond the Company’s control of any required
financial statements, disclosure of information which is in its best interest
not to publicly disclose, or any other event or condition of similar
significance to the Company) that the registration and distribution of the
Registrable Securities to be covered by such Registration Statement, if any,
would be seriously detrimental to the Company and its stockholders and ending on
the earlier of (1) the date upon which the material non-public information
commencing the Blackout Period is disclosed to the public or ceases to be
material and (2) such time as the Company notifies the selling Holders that
sales pursuant to such Registration Statement or a new or amended Registration
Statement may resume.
 
 “Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which the Commission is required or authorized to close.
 
“Commission” means the U. S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
 
“Common Stock” means the common stock, par value $0.001 per share, of the
Company and any and all shares of capital stock or other equity securities of:
(i) the Company which are added to or exchanged or substituted for the Common
Stock by reason of the declaration of any stock dividend or stock split, the
issuance of any distribution or the reclassification, readjustment,
recapitalization or other such modification of the capital structure of the
Company; and (ii) any other corporation, now or hereafter organized under the
laws of any state or other governmental authority, with which the Company is
merged, which results from any consolidation or reorganization to which the
Company is a party, or to which is sold all or substantially all of the shares
or assets of the Company, if immediately after such merger, consolidation,
reorganization or sale, the Company or the stockholders of the Company own
equity securities having in the aggregate more than 50% of the total voting
power of such other corporation.
 
“Company” means Li3 Energy, Inc.

 
2

--------------------------------------------------------------------------------

 
 
 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.
 
“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.
 
 “Holder” means Geo and its successors and Permitted Assignees who acquire
rights in accordance with this Schedule with respect to any Registrable
Securities.
 
“Majority Holders” means at any time Holders representing a majority of the
Registrable Securities.
 
“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its stockholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity that is controlled by, controls, or is under common control
with a transferor, or (f) a party to this Schedule.
 
 “Piggyback Registration” means, in any registration of Common Stock referenced
in Section 3(a) of this Schedule, the right of each Holder to include the
Registrable Securities of such Holder in such registration.
 
The terms “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.
 
 “Registrable Securities” means the shares of Company Common Stock acquired by
Geo pursuant to Sections 4 and 5 of the Agreement, but excluding (i) any
Registrable Securities that have been publicly sold or may be immediately sold
under the Securities Act either pursuant to Rule 144 of the Securities Act or
otherwise during any ninety (90) day period; (ii) any Registrable Securities
sold by a person in a transaction pursuant to a registration statement filed
under the Securities Act, or (iii) any Registrable Securities that are at the
time subject to an effective registration statement under the Securities Act.
 
“Registration Statement” means any registration statement including a Piggyback
Registration.
 
 “Rule 145” means Rule 145 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

 
3

--------------------------------------------------------------------------------

 
 
“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.
 
“Rule 415” means Rule 415 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.
 
 “Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.
 
“SEC Effective Date” means the date the Registration Statement is declared
effective by the Commission.
 
“Trading Day” means any day on which such national securities exchange, the
Over-the-Counter Bulletin Board or such other securities market or quotation
system, which at the time constitutes the principal securities market for the
Common Stock, is open for general trading of securities.
 
2.           Term.  This Schedule shall terminate on the earlier of: (i) two
years from the Effective Date; (ii) such date on which all shares of Registrable
Securities held or entitled to be held upon conversion by such Holder may
immediately be sold under Rule 144 during any ninety (90) day period; or (iii)
unless terminated sooner hereunder.
 
3.           Registration.
 
Piggyback Registration.    If the Company shall determine to register for sale
for cash any of its Common Stock, for its own account or for the account of
others (other than the Holders), other than (i) a registration relating solely
to employee benefit plans or securities issued or issuable to employees,
consultants (to the extent the securities owned or to be owned by such
consultants could be registered on Form S-8) or any of their Family Members
(including a registration on Form S-8) or (ii) a registration relating solely to
a Securities Act Rule 145 transaction or a registration on Form S-4 in
connection with a merger, acquisition, divestiture, reorganization or similar
event, the Company shall promptly give to the Holders written notice thereof
(and in no event shall such notice be given less than 20 calendar days prior to
the filing of such registration statement), and shall include as a Piggyback
Registration all of the Registrable Securities specified in a written request
delivered by the Holder thereof within 10 calendar days after receipt of such
written notice from the Company. However, the Company may, without the consent
of the Holders, withdraw such registration statement prior to its becoming
effective if the Company or such other stockholders have elected to abandon the
proposal to register the securities proposed to be registered
thereby.  Notwithstanding the foregoing, in the event that the Commission limits
the amount of shares that may be registered in such registration statement, the
Company may scale back from the registration statement such number of shares of
Registrable Securities, on a pro-rata basis, as is required to meet the scale
back requirements.  Additionally, in any such registration statement, Commission
scale back requirements shall apply first to the Registrable Securities and
second, to any other shares being registered pursuant to a mandatory or demand
registration obligation of the Company.

 
4

--------------------------------------------------------------------------------

 
 
(a)          Underwriting.  If a Piggyback Registration is for a registered
public offering that is to be made by an underwriting, the Company shall so
advise the Holders of the Registrable Securities eligible for inclusion in such
registration statement pursuant to Section 3(a).  In that event, the right of
any Holder to Piggyback Registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to sell any of their Registrable Securities through such
underwriting shall (together with the Company and any other stockholders of the
Company selling their securities through such underwriting) enter into an
underwriting agreement in customary form with the underwriter selected for such
underwriting by the Company or the selling stockholders, as
applicable.  Notwithstanding any other provision of this Section, if the
underwriter or the Company determines that marketing factors require a
limitation on the number of shares of Common Stock or the amount of other
securities to be underwritten, the underwriter may exclude some or all
Registrable Securities from such registration and underwriting.  The Company
shall so advise all Holders (except those Holders who failed to timely elect to
include their Registrable Securities through such underwriting or have indicated
to the Company their decision not to do so), and indicate to each such Holder
the number of shares of Registrable Securities that may be included in the
registration and underwriting, if any. The number of shares of Registrable
Securities to be included in such registration and underwriting shall be
allocated among such Holders as follows:
 
(i)           If the Piggyback Registration was initiated by the Company, the
number of shares that may be included in the registration and underwriting shall
be allocated first to the Company and then, subject to obligations and
commitments existing as of the date hereof, to all selling stockholders,
including the Holders, who have requested to sell in the registration on a pro
rata basis according to the number of shares requested to be included therein;
and
 
(ii)           If the Piggyback Registration was initiated by the exercise of
demand registration rights by a stockholder or stockholders of the Company
(other than the Holders), then the number of shares that may be included in the
registration and underwriting shall be allocated first to such selling
stockholders who exercised such demand and then, subject to obligations and
commitments existing as of the date hereof, to all other selling stockholders,
including the Holders, who have requested to sell in the registration on a pro
rata basis according to the number of shares requested to be included therein.
 
No Registrable Securities excluded from the underwriting by reason of the
underwriter’s marketing limitation shall be included in such registration. If
any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw such Holder’s Registrable Securities therefrom by delivering a
written notice to the Company and the underwriter.  The Registrable Securities
so withdrawn from such underwriting shall also be withdrawn from such
registration; provided, however, that, if by the withdrawal of such Registrable
Securities, a greater number of Registrable Securities held by other Holders may
be included in such registration (up to the maximum of any limitation imposed by
the underwriters), then the Company shall offer to all Holders who have included
Registrable Securities in the registration the right to include additional
Registrable Securities pursuant to the terms and limitations set forth herein in
the same proportion used above in determining the underwriter limitation.

 
5

--------------------------------------------------------------------------------

 
 
4.           Registration Procedures for Registrable Securities.
 
(a)           Each Holder agrees to furnish to the Company a completed
questionnaire in the form attached to this Schedule as Annex A (a “Selling
Shareholder Questionnaire”) not later than three (3) Business Days following the
date on which such Holder receives a request therefor;
 
(b)           The Company shall furnish, without charge, to each Holder of
Registrable Securities covered by a Registration Statement (i) a reasonable
number of copies of such Registration Statement (including any exhibits thereto
other than exhibits incorporated by reference), each amendment and supplement
thereto as such Holder may reasonably request, (ii) such number of copies of the
prospectus included in such Registration Statement (including each preliminary
prospectus and any other prospectus filed under Rule 424 of the Securities Act)
as such Holders may reasonably request, in conformity with the requirements of
the Securities Act, and (iii) such other documents as such Holder may require to
consummate the disposition of the Registrable Securities owned by such Holder,
but only during the Effectiveness Period;
 
(c)           The Company shall, as promptly as practicable after becoming aware
of such event, notify each Holder of Registrable Securities, the disposition of
which requires delivery of a prospectus relating thereto under the Securities
Act, of the happening of any event, which comes to the Company’s attention, that
will after the occurrence of such event cause the prospectus included in such
Registration Statement, if not amended or supplemented, to contain an untrue
statement of a material fact or an omission to state a material fact required to
be stated therein or necessary to make the statements therein not misleading and
the Company shall promptly thereafter prepare and furnish to such Holder a
supplement or amendment to such prospectus (or prepare and file appropriate
reports under the Exchange Act) so that, as thereafter delivered to the Holders
of such Registrable Securities, such prospectus shall not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading,
unless suspension of the use of such prospectus otherwise is authorized herein
or in the event of a Blackout Period, in which case no supplement or amendment
need be furnished (or Exchange Act filing made) until the termination of such
suspension or Blackout Period;
 
(d)           The Company shall as promptly as practicable after becoming aware
of such event, notify each Holder of Registrable Securities being offered or
sold pursuant to the Registration Statement of the issuance by the Commission of
any stop order or other suspension of effectiveness of the Registration
Statement;
 
5.           Suspension of Offers and Sales.  Each Holder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 4(c) hereof or of the commencement of a Blackout Period,
such Holder shall discontinue the disposition of Registrable Securities included
in the Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 4(c) hereof or notice
of the end of the Blackout Period, and, if so directed by the Company, such
Holder shall deliver to the Company (at the Company’s expense) all copies
(including, without limitation, any and all drafts), other than permanent file
copies, then in such Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.

 
6

--------------------------------------------------------------------------------

 

6.           Registration Expenses.  The Company shall pay all expenses in
connection with any registration obligation provided herein, including, without
limitation, all registration, filing, stock exchange fees, printing expenses,
all fees and expenses of complying with applicable securities laws, and the fees
and disbursements of counsel for the Company and of its independent accountants;
provided, that, in any underwritten registration, each party shall pay for its
own underwriting discounts and commissions and transfer taxes. Except as
provided in this Section and Section 9, the Company shall not be responsible for
the expenses of any attorney or other advisor employed by a Holder.
 
7.           Assignment of Rights.  No Holder may assign its rights under this
Schedule to any party without the prior written consent of the Company;
provided, however, that any Holder may assign its rights under this Schedule
without such consent to a Permitted Assignee as long as (a) such transfer or
assignment is effected in accordance with applicable securities laws; (b) such
transferee or assignee agrees in writing to become subject to the terms of this
Schedule; and (c) such Holder notifies the Company in writing of such transfer
or assignment, stating the name and address of the transferee or assignee and
identifying the Registrable Securities with respect to which such rights are
being transferred or assigned.
 
8.           Information by Holder.  Holders included in any registration shall
furnish to the Company such information as the Company may reasonably request in
writing regarding such Holders and the distribution proposed by such Holders
including an updated Selling Shareholder Questionnaire if requested by the
Company.

 
7

--------------------------------------------------------------------------------

 

9.           Indemnification.
 
(a)           In the event of the offer and sale of Registrable Securities under
the Securities Act, the Company shall, and hereby does, indemnify and hold
harmless, to the fullest extent permitted by law, each Holder, its directors,
officers, partners, each other person who participates as an underwriter in the
offering or sale of such securities, and each other person, if any, who controls
or is under common control with such Holder or any such underwriter within the
meaning of Section 15 of the Securities Act, against any losses, claims, damages
or liabilities, joint or several, and expenses to which the Holder or any such
director, officer, partner or underwriter or controlling person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages, liabilities or expenses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon any untrue
statement of any material fact contained in any registration statement prepared
and filed by the Company under which Registrable Securities were registered
under the Securities Act, any preliminary prospectus, final prospectus or
summary prospectus contained therein, or any amendment or supplement thereto, or
any omission to state therein a material fact required to be stated or necessary
to make the statements therein in light of the circumstances in which they were
made not misleading, and the Company shall reimburse the Holder, and each such
director, officer, partner, underwriter and controlling person for any legal or
any other expenses reasonably incurred by them in connection with investigating,
defending or settling any such loss, claim, damage, liability, action or
proceeding; provided, that such indemnity agreement found in this Section 9(a)
shall in no event exceed the net proceeds from the PPO, received by the Company,
except in the case of fraud or willful misconduct by the Company; and provided
further, that the Company shall not be liable in any such case (i) to the extent
that any such loss, claim, damage, liability (or action or proceeding in respect
thereof) or expense arises out of or is based upon an untrue statement in or
omission from such registration statement, any such preliminary prospectus,
final prospectus, summary prospectus, amendment or supplement in reliance upon
and in conformity with written information furnished to the Company by a Holder
for use in the preparation thereof or (ii) if the person asserting any such
loss, claim, damage, liability (or action or proceeding in respect thereof) who
purchased the Registrable Securities that are the subject thereof did not
receive a copy of an amended preliminary prospectus or the final prospectus (or
the final prospectus as amended or supplemented) at or prior to the written
confirmation of the sale of such Registrable Securities to such person because
of the failure of such Holder or underwriter to so provide such amended
preliminary or final prospectus and the untrue statement or omission of a
material fact made in such preliminary prospectus was corrected in the amended
preliminary or final prospectus (or the final prospectus as amended or
supplemented). Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of the Holders, or any such director,
officer, partner, underwriter or controlling person and shall survive the
transfer of such shares by the Holder.
 
(b)           As a condition to including Registrable Securities in any
registration statement filed pursuant to this Schedule, each Holder agrees to be
bound by the terms of this Section 9 and to indemnify and hold harmless, to the
fullest extent permitted by law, the Company, each of its directors, officers,
partners, legal counsel and accountants and each underwriter, if any, and each
other person, if any, who controls the Company within the meaning of Section 15
of the Securities Act, against any losses, claims, damages or liabilities, joint
or several, to which the Company or any such director or officer or controlling
person may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings, whether
commenced or threatened, in respect thereof) that arises out of or is based upon
an untrue statement in or omission from such registration statement, any such
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement in reliance upon and in conformity with written information furnished
by the Holder for use in the preparation thereof, and such Holder shall
reimburse the Company, and such Holders, directors, officers, partners, legal
counsel and accountants, persons, underwriters, or control persons, each such
director, officer, and controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating, defending, or
settling any such loss, claim, damage, liability, action, or proceeding;
provided, however, that such indemnity agreement found in this Section 9(b)
shall in no event exceed the net proceeds received by such Holder as a result of
the sale of Registrable Securities pursuant to such registration statement,
except in the case of fraud or willful misconduct.  Such indemnity shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Company or any such director, officer or controlling person and shall
survive the transfer by any Holder of such shares.

 
8

--------------------------------------------------------------------------------

 

(c)           Promptly after receipt by an indemnified party of notice of the
commencement of any action or proceeding involving a claim referred to in this
Section (including any governmental action), such indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party, give
written notice to the indemnifying party of the commencement of such action;
provided, that the failure of any indemnified party to give notice as provided
herein shall not relieve the indemnifying party of its obligations under this
Section, except to the extent that the indemnifying party is actually prejudiced
by such failure to give notice.  In case any such action is brought against an
indemnified party, unless in the reasonable judgment of counsel to such
indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist or the indemnified party may have defenses not
available to the indemnifying party in respect of such claim, the indemnifying
party shall be entitled to participate in and to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof, unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation.  Neither an
indemnified nor an indemnifying party shall be liable for any settlement of any
action or proceeding effected without its consent.  No indemnifying party shall,
without the consent of the indemnified party, consent to entry of any judgment
or enter into any settlement, which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect of such claim or
litigation.  Notwithstanding anything to the contrary set forth herein, and
without limiting any of the rights set forth above, in any event any party shall
have the right to retain, at its own expense, counsel with respect to the
defense of a claim. Each indemnified party shall furnish such information
regarding itself or the claim in question as an indemnifying party may
reasonably request in writing and as shall be reasonably required in connection
with defense of such claim and litigation resulting therefrom.
 
(d)          If an indemnifying party does or is not permitted to assume the
defense of an action pursuant to Sections 9(c) or in the case of the expense
reimbursement obligation set forth in Sections 9(a) and (b), the indemnification
required by Sections 9(a) and 9(b) shall be made by periodic payments of the
amount thereof during the course of the investigation or defense, as and when
bills received or expenses, losses, damages, or liabilities are incurred.
 
(e)           If the indemnification provided for in Section 9(a) or 9(b) is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, liability, claim, damage or expense referred to
herein, the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall (i) contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage or expense
as is appropriate to reflect the proportionate relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information supplied
by the indemnifying party or the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission), or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law or provides a lesser sum to the
indemnified party than the amount hereinafter calculated, not only the
proportionate relative fault of the indemnifying party and the indemnified
party, but also the relative benefits received by the indemnifying party on the
one hand and the indemnified party on the other, as well as any other relevant
equitable considerations. No indemnified party guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any indemnifying party who was not guilty
of such fraudulent misrepresentation.

 
9

--------------------------------------------------------------------------------

 
 
(f)           Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with an underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control.
 
(g)           Other Indemnification.  Indemnification similar to that specified
in this Section (with appropriate modifications) shall be given by the Company
and each Holder of Registrable Securities with respect to any required
registration or other qualification of securities under any federal or state law
or regulation or governmental authority other than the Securities Act.
 
10.           [RESERVED]
 
11.           Reports Under the Exchange Act.  With a view to making available
to the Holders the benefits of Rule 144 and any other rule or regulation of the
SEC that may at any time permit the Holders to sell the Registrable Securities
to the public without registration, the Company agrees: (i) to make and keep
public information available as those terms are understood in Rule 144, (ii) to
file with the SEC in a timely manner all reports and other documents required to
be filed by an issuer of securities registered under the Securities Act or the
Exchange Act pursuant to Rule 144, (iii) as long as any Holder owns any
Registrable Securities, to furnish in writing upon such Holder’s request a
written statement by the Company confirming whether it has complied with the
reporting requirements of Rule 144 and of the Securities Act and the Exchange
Act, and to furnish to such Holder a copy of the most recent annual or quarterly
report of the Company, and such other reports and documents so filed by the
Company as may be reasonably requested in availing such Holder of any rule or
regulation of the SEC permitting the selling of any such Registrable Securities
without registration and (iv) to undertake any additional actions reasonably
necessary to maintain the availability of the use of Rule 144.
 
12.           Miscellaneous.
 
  (a)           Remedies.  In the event of a breach by the Company or by a
Holder of any of their respective obligations under this Schedule, each Holder
or the Company, as the case may be, in addition to being entitled to exercise
all rights granted by law and under this Schedule, including recovery of
damages, shall be entitled to specific performance of its rights under this
Schedule.  The Company and each Holder agree that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Schedule and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall not assert or shall waive the defense that a remedy at law would be
adequate.

 
10

--------------------------------------------------------------------------------

 

(b)           Successors and Assigns.  Except as otherwise provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, Permitted Assignees, executors and administrators of the parties
hereto.
 
(c)           Entire Agreement.  This Schedule constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof.
 
(d)           Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any Holder, upon any breach or default of the
Company under this Schedule, shall impair any such right, power or remedy of
such Holder nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of any similar breach or default
thereunder occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any Holder of any breach or default under this Schedule, or any
waiver on the part of any Holder of any provisions or conditions of this
Schedule, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Schedule, or by law or otherwise afforded to any holder, shall be cumulative and
not alternative.
 
(e)           Severability. In the case any provision of this Schedule shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
 
(f)           Amendments. The provisions of this Schedule may be amended at any
time and from time to time, and particular provisions of this Schedule may be
waived, with and only with an agreement or consent in writing signed by the
Company and the Majority Holders. The Holders acknowledge that by the operation
of this Section, the Majority Holders may have the right and power to diminish
or eliminate all rights of the Holders under this Schedule.

 
11

--------------------------------------------------------------------------------

 

Annex A
 
LI3 ENERGY, INC.
 
Selling Securityholder Notice and Questionnaire
 
The undersigned beneficial owner of Registrable Securities of Li3 Energy, Inc.,
a Nevada corporation (the “Company”), understands that the Company has filed or
intends to file with the Securities and Exchange Commission a registration
statement (the “Registration Statement”) for the registration and resale under
Rule 415 of the Securities Act of 1933, as amended, of the Registrable
Securities, in accordance with the terms of the Registration Rights Agreement
(the “Registration Rights Agreement”) to which this document is annexed.  A copy
of the Registration Rights Agreement is available from the Company upon request
at the address set forth below.  All capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement.
 
Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.
 
NOTICE
 
The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 
1.  Name:
 
 
(a)
Full Legal Name of Selling Securityholder

 
 
 



 
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities are held:

  
 
 

 
 
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

   
 
 

 
 
12

--------------------------------------------------------------------------------

 
 
2.  Address for Notices to Selling Securityholder:
 

     

Telephone: 
 
   
Fax: 
  

Email: 
  

Contact Person: 
  



3.  Broker-Dealer Status:
 
 
(a)
Are you a broker-dealer?

 
Yes   ¨                      No   ¨
 
 
(b)
If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 
Yes   ¨                      No   ¨
 

 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
 
(c)
Are you an affiliate of a broker-dealer?

 
Yes   ¨                      No   ¨
 
 
(d)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 
Yes   ¨                      No   ¨
 

 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
4.  Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder:
 
Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the PPO.
 
 
(a)
Type and Amount of other securities (other than the Registrable Securities)
beneficially owned by the Selling Securityholder:

 
 
 

 
 
13

--------------------------------------------------------------------------------

 

5.  Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 
 
 

 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Selling Securityholder Notice and Questionnaire to be executed and delivered
either in person or by its duly authorized agent.


Dated: _________________________
 
Beneficial Owner: _________________________________
         
By:
  
     
Name:
 
  
 
Title:



PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:


Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY  10022
Attention:  Rachel L. DeGenaro
Facsimile:  (212) 400-6901

 
14

--------------------------------------------------------------------------------

 